Citation Nr: 0007581	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-05 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependents' educational assistance benefits 
under 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from July 1955 to July 1959.  
The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for the cause of the veteran's death and 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35.



FINDINGS OF FACT

1.  The veteran's death in March 1997 was due to sudden 
cardiac arrest.

2.  At the time of the veteran's death, service connection 
was in effect for inactive pulmonary tuberculosis with 
unilateral lobectomy of the right upper lobe, rated 
30 percent; and neurodermatitis, rated zero percent.

3.  The appellant has not submitted competent (medical) 
evidence linking the cause of the veteran's death, heart 
disease, first found many years after service, to an incident 
of service or to a service-connected disability; nor has she 
submitted competent (medical) evidence showing that the 
service-connected disabilities were material factors in 
causing the veteran's death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The required conditions for eligibility for dependents' 
educational assistance benefits have not been met.  
38 U.S.C.A. § 3501(a) (West 1991); 38 C.F.R. § 3.807(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where cardiovascular renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

A death certificate shows that the veteran's death in March 
1997 was due to sudden cardiac arrest.  A review of the 
evidence in the claims folders shows that service connection 
was in effect for inactive pulmonary tuberculosis with 
unilateral lobectomy of the right upper lobe, rated 
30 percent; and neurodermatitis, rated zero percent.  There 
is no allegation, and the evidence does not show that the 
veteran was entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death in March 1997, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 1991).  Nor is there an issue of 
hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).

The service and the post-service medical records do not show 
the presence of heart disease, hypertension, and chronic 
obstructive pulmonary disease (COPD) until many years after 
service and these medical records do not link these 
conditions to an incident of service or to a service-
connected disability.  A claim for service connection for a 
disability is not well grounded where there is no medical 
evidence of the claimed disability.  Caluza, 7 Vet. App. 498.  
Nor is there is competent (medical) evidence showing that a 
service-connected disability caused or was a material factor 
in the production of the veteran's death.  


The appellant testified at a hearing to the effect that the 
veteran had difficulty breathing due to his service-connected 
condition prior to his death and that his service-connected 
respiratory disorder caused and/or contributed to his death, 
but this lay evidence is not sufficient to support a claim 
for service connection for the medical cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
report dated in June 1995 from Theodore Yarboro, M.D., 
reveals that the veteran had breathing problems, but this 
medical evidence does not indicate that the veteran's 
breathing problems were due to the veteran's service-
connected respiratory disease that the overall medical 
evidence in the record reveals had been inactive since the 
1960's.


In this case, the medical evidence shows that the cause of 
the veteran's death was heart disease, first found many years 
after service, and there is no competent (medical) evidence 
linking this condition to an incident of service or to a 
service-connected disability or showing that a service-
connected disability was a material faction in the cause of 
the veteran's death.  Hence, the appellant's claim for 
service connection for the cause of the veteran's death is 
not plausible, and it is denied as not well grounded.

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The evidence does not show that the cause of the veteran's 
death, heart disease, is related to service; that a service-
connected disability caused or contributed to his death; or 
that the appellant otherwise meets the criteria for 
entitlement to dependents' educational assistance.  
Accordingly, the Board finds that the appellant's claim for 
this benefits has no legal merit, and it is denied..  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.

Entitlement to dependents' educational assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

